                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA
               Plaintiff,

       v.                                             Case No. 18-CR-130

BRET NAGGS, et. al.
                 Defendants.


                                          ORDER

      Based on the continuance of the pre-trial proceedings before the magistrate judge,

      IT IS ORDERED that the final pre-trial set for May 31, 2019, and the trial set for June

10, 2019, are adjourned. The court will address further scheduling on completion of the pre-

trial proceedings before the magistrate judge.

      Dated at Milwaukee, Wisconsin, this 9th day of May, 2019.

                                         /s/ Lynn Adelman
                                         LYNN ADELMAN
                                         District Judge
